Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board denying claimant’s application for unemployment insurance benefits because he lost his employment as a result of disqualifying misconduct. The record *1236establishes that claimant was involved in a two-vehicle accident while driving a company vehicle. Although claimant was familiar with the employer’s accident-reporting policy and had several opportunities to comply therewith, claimant did not report the accident. The employer became aware of the accident several days later when it was contacted by the other driver’s insurance company. Inasmuch as claimant’s failure to abide by the employer’s policy was potentially detrimental to the employer’s interest, we find no reason to disturb the Board’s finding of disqualifying misconduct (see Matter of Goldman [Bronx-Lebanon Hosp. Ctr.—Commissioner of Labor], 42 AD3d 847, 847-848 [2007]; Matter of Sarfati [Commissioner of Labor], 281 AD2d 741 [2001]).
Cardona, EJ., Spain, Rose, Kane and Kavanagh, JJ, concur. Ordered that the decision is affirmed, without costs.